Per Curiam.

Since the misconduct referred to in the first, second and especially the fourth specifications is, in its cumulative effect, sufficient to warrant the recommendation of the board, we do not make any determination as to whether the conduct of the respondent in any one of those specifications might in and of itself, under the particular circumstances therein involved, be sufficient to justify the recommendation of the board.
The objections to the findings and recommendation of the board are overruled, the report of the board is confirmed, and judgment is rendered accordingly.

Report confirmed and judgment accordingly.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.